 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Beverly Enterprises - Virginia, Inc., d/b/a Carter Hall Nursing Home and United Mine Workers of America, International Union. Cases 11±CA± 16107 and 11±CA±17139 November 21, 1996 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS BROWNING AND FOX Pursuant to a charge and amended charge filed in tively, and a charge filed in Case 11-CA-17139 on Au-gust 12, 1996, the General Counsel of the National Labor Relations Board issued an order consolidating cases, consolidated complaint, and notice of hearing on 
lations Act by refusing the Union's request to bargain following the Union's certification in Case 11±RC± 5898. (Official notice is taken of the ``record'' in the 
representation proceeding as defined in the Board's Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel
ent filed an answer admitting in part and denying in part the allegations in the complaint. On October 25, 1996, the General Counsel filed a Motion to Strike Portions of Respondent's Answer to 
Consolidated Complaint and Motion for Summary Judgment and Memorandum in Support. On October 29, 1996, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause 
why the motion should not be granted. On November 12, 1996, the Respondent filed a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member 
panel. Ruling on Motion for Summary Judgment In its answer and response the Respondent admits its 
cation on the basis of the Board's determination in the representation proceeding that the Respondent's LPN charge nurses are not statutory supervisors. All representation issues raised by the Respondent 
tation proceeding. The Respondent does not offer to viously unavailable evidence, nor does it allege any special circumstances that would require the Board to 
ceeding. We therefore find that the Respondent has not raised any representation issue that is properly litigable in this unfair labor practice proceeding. See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). Accordingly, we grant the Motion for Summary Judg-
ment.1 On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION The Respondent is now, and has been at all times material herein, a Virginia corporation with a facility located at Dryden, Virginia, where it is engaged in the business of operating a nursing home where it provides 
long-term health care. During the 12-month period pre-ent, in the course and conduct of its operations, de-
chased and received at its Dryden, Virginia facility goods valued in excess of $5000 directly from points located outside the Commonwealth of Virginia. We 
find that the Respondent is an employer engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held April 8, 1993, the Union was certified on June 14, 1996,2 lective-bargaining representative of the employees in the following appropriate unit: nance employees including cooks, dietary aides, charge nurses, nursing assistants, certified nursing assistants, laundry aides, and housekeeping aides, 
employed by Respondent at its Dryden, Virginia, facility, excluding the Administrator, Director of istered Nurses, the Activities Director, the Social 1 As we have granted the General Counsel's Motion for Summary Judgment, we find it unnecessary to pass on the General Counsel's motion to strike portions of the Respondent's answer. Member Fox notes that she did not participate in the underlying representation case. However, she agrees with her colleagues that the 
Respondent has raised no new issues in this ``technical'' 8(a)(5) case 
and that summary judgment is therefore appropriate. 2 The Union was initially certified on March 2, 1994. However, on ent's Motion for Reconsideration and Revocation of Certification 

eration in light of the Supreme Court's then-recent decision in NLRB v. Health Care & Retirement Corp., 114 S.Ct. 1778 (1994). There-after, on December 21, 1994, the Regional Director issued a supple-
mental decision reaffirming his prior finding that the Respondent's 
LPN charge nurses are not supervisors, and on June 14, 1996, the 
Board denied the Respondent's request for review. 322 NLRB No. 97  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD Services Director, the Maintenance Supervisor, the Dietary Services Supervisor, the Housekeeping 
and Laundry Supervisor, bookkeepers, all office 
clerical employees, guards and supervisors as de-
fined in the Act. The Union continues to be the exclusive representative 
under Section 9(a) of the Act. B. Refusal to Bargain Since about April 8, 1993, and particularly by letters dated April 12, 1994, and July 22, 1996, the Union has 
requested the Respondent to bargain, and, since about 
April 8, 1993, and particularly by letters dated April 
25, 1994, and July 30, 1996, the Respondent has re-
fused. We find that this refusal constitutes an unlawful 
refusal to bargain in violation of Section 8(a)(5) and 
(1) of the Act. CONCLUSION OF LAW sive collective-bargaining representative of employees 
in the appropriate unit, the Respondent has engaged in 
unfair labor practices affecting commerce within the 
meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. REMEDY tion 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union derstanding in a signed agreement. ices of their selected bargaining agent for the period 
spondent begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, Beverly Enterprises - Virginia, Inc., d/b/a cers, agents, successors, and assigns, shall 1. Cease and desist from (a) Refusing to bargain with United Mine Workers of America, International Union, as the exclusive bar-ing unit. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. sive representative of the employees in the following 
ment and, if an understanding is reached, embody the understanding in a signed agreement: nance employees including cooks, dietary aides, charge nurses, nursing assistants, certified nursing assistants, laundry aides, and housekeeping aides, employed by Respondent at its Dryden, Virginia, facility, excluding the Administrator, Director of istered Nurses, the Activities Director, the Social Services Director, the Maintenance Supervisor, the Dietary Services Supervisor, the Housekeeping and Laundry Supervisor, bookkeepers, all office clerical employees, guards and supervisors as de-fined in the Act. (b) Within 14 days after service by the Region, post 
tached notice marked ``Appendix.''3 tice, on forms provided by the Regional Director for 
spondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps tices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 
spondent at any time since July 5, 1994. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region 3 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.''  CARTER HALL NURSING HOME 3 attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. November 21, 1996 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we 

dered us to post and abide by this notice. WE WILL NOT refuse to bargain with United Mine sive representative of the employees in the bargaining unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on 
terms and conditions of employment for our employees in the bargaining unit: 
nance employees including cooks, dietary aides, charge nurses, nursing assistants, certified nursing assistants, laundry aides, and housekeeping aides, employed by us at our Dryden, Virginia, facility, excluding the Administrator, Director of Nursing, 
Assistant Director of Nursing, and Registered etary Services Supervisor, the Housekeeping and 
cal employees, guards and supervisors as defined in the Act. BEVERLY ENTERPRISES - VIRGINIA, INC., D/B/A CARTER HALL NURSING HOME 